UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


                                  )
UNITED STATES OF AMERICA,         )
et al.,                           )
                                  )
               Petitioners,       )
                                  ) Misc. Action No. 07-123 (EGS)
               v.                 )
                                  )
CALIFORNIA RURAL LEGAL            )
ASSISTANCE, INC.,                 )
                                  )
               Respondent.        )
                                  )


                         MEMORANDUM OPINION

     Pending before the Court is the petition of the United

States and the Office of the Inspector General of the Legal

Services Corporation (“LSC-OIG” or “Inspector General”) for

summary enforcement of an investigative subpoena issued pursuant

to section 6(a)(4) of the Inspector General Act of 1978, 5 U.S.C.

app. 3 §§ 1-13.1    Respondent California Rural Legal Assistance,

Inc. (“CRLA”) and intervenors, CRLA staff attorneys Jeannie

Barrett, Alegria de la Cruz, Vanessa Frank Garcia, Phyllis Katz,

Teri Scarlet, Arturo Rodriguez, and Kirk Ah-Tye (“attorney-

intervenors”) resist the subpoena, arguing that much of the

information requested is privileged under state and federal law

and, in addition, that CRLA is prohibited from disclosing the


     1
          In response to concerns raised by the Court, LSC-OIG
has withdrawn its request for certain categories of information
contained in the original subpoena. This Opinion and Order
relate to the subpoena as modified.
requested information under the California state professional

responsibility code and related state laws.    Respondent further

argues that the information requested is not relevant to any

legitimate lawful purpose and that the subpoena is unduly

burdensome and unreasonable.

     Upon careful consideration of the pleadings, case law, and

the entire record in this case, the Court concludes that the

subpoena shall be enforced.    As a threshold matter, the Court

concludes that California professional responsibility rules do

not prohibit disclosure of the requested information and, in

addition, that state privileges do not apply to the subpoena.

The Court further concludes that the subpoena is enforceable

because the information requested is reasonably relevant to a

legitimate lawful purpose and because compliance with the

subpoena is not unduly burdensome, particularly if conducted in

accordance with the proposed data review protocol submitted by

petitioners.   Finally, the Court concludes that, although

respondent and the attorney-intervenors have raised legitimate

privacy and confidentiality concerns with respect to the

representation of their clients, these concerns may be addressed

by the entry of an appropriate protective order.    Accordingly,

and for the reasons set forth below, it is hereby ORDERED that

the petition is GRANTED.




                                  2
I.   BACKGROUND

     The Legal Services Corporation (“LSC”) is a private, non-

profit corporation established by the Legal Services Corporation

Act of 1974 (“LSC Act”), 42 U.S.C. §§ 2996-2996l.    LSC is

authorized to provide financial assistance in the form of grants

to qualified individuals and organizations for the purpose of

providing legal assistance to the poor.     Id. § 2996e(a)(1)(A).

CRLA is a California non-profit corporation, founded in 1966 to

provide a wide range of free legal assistance and representation

to low-income communities in California.    CRLA Opp’n to Petition

for Enforcement (“CRLA Opp’n”), Declaration of William G. Hoerger

(“Hoerger Decl.”), Docket No. 28-2, ¶ 13.    In 2006, CRLA received

about $6.8 million, representing roughly sixty percent (60%) of

its $11.2 million budget, in LSC grants.    Hoerger Decl. ¶ 15.

     In late 2005, Congress forwarded to LSC-OIG a complaint from

a confidential source,2 which alleged that CRLA was not expending

its federal grant assistance in accordance with statutory

directives.   Petition for Summary Enforcement of Subpoena Duces

Tecum (“Petition”) Exhibit C, Declaration of Laurie Tarantowicz

(“Tarantowicz Decl.”), Docket No. 1-3, ¶ 4.    Among other things,


     2
          Petitioners assert the complaint came from a former
CRLA employee; CRLA suggests that it came from members of
Congress at the behest of the dairy industry, against which CRLA
regularly litigates. See CRLA Opp’n, Docket No. 28, at 8;
Petitioners’ Reply in Support of Petition (“Pet. Reply”), Docket
No. 45, at 6. The source of the complaint is irrelevant to the
issues here.

                                 3
by law LSC must ensure that “grants and contracts are made so as

to provide the most economical and effective delivery of legal

assistance to persons in both urban and rural areas,” 42 U.S.C.

§ 2996f(a)(3); that grantees refrain from political activity;

that no federal funds are used in fee-generating cases; that no

federal funds are used to provide legal assistance for or on

behalf of an alien, unless certain criteria are met; and that no

grants are awarded to private law firms expending 50 percent or

more of their resources or time litigating issues “in the broad

interests of a majority of the public,” id. § 2996f(b)(5).     See

generally 42 U.S.C. § 2996f; see also Omnibus Consolidated

Rescissions and Appropriations Act of 1996, Pub. L. 104-134,

§§ 501-509, 110 Stat. 1321, 1321-50 to -59 (Apr. 26, 1996)

[hereinafter 1996 Appropriations Act].   The complaint received by

LSC-OIG alleged principally that CRLA (1) impermissibly focused

its resources on broad-based “impact” litigation as opposed to

legal services work; (2) impermissibly focused its resources on

farm worker and Latino issues to the detriment of other

underserved populations; (3) impermissibly solicited clients;

(4) impermissibly worked on fee-generating cases; and

(5) impermissibly performed significant work on cases without an

identifiable client.   Petition, Docket No. 1, at 4-5.

     Upon receipt of the complaint, LSC-OIG launched an

investigation pursuant to its powers under the Inspector General


                                 4
Act.    The Inspector General Act charges inspectors general with

the duty and responsibility “to conduct, supervise, and

coordinate audits and investigations relating to the programs and

operations of” their respective departments and agencies.      5

U.S.C. app. 3 § 4(a)(1).    Inspectors general such as LSC-OIG have

broad power to “require by subpoena the production of all

information, documents, reports, answers, records, accounts,

papers and other data in any medium (including electronically

stored information . . . ) and documentary evidence necessary in

the performance of the functions assigned by [the Inspector

General Act].”     Id. § 6(a)(4).   Such subpoenas “shall be

enforceable by order of any appropriate United States district

court.”    Id.

       To aid in its investigation, on March 16, 2006, LSC-OIG

served CRLA with an administrative request for information.        In

this request, LSC-OIG sought specific categories of data from

CRLA’s computerized “KEMPS” database, including client names,

addresses, dates of representation, and “problem codes” (codes

indicating the subject matter for which clients sought

assistance).     Tarantowicz Decl. ¶ 5; see also CRLA Opp’n,

Declaration of Karen Smith (“Smith Decl.”), Docket No. 28-1,

¶ 18.    LSC-OIG also sought several categories of documents:

(1) CRLA’s internal written policies, procedures and/or manuals

with regard to timekeeping, case handling, document handling,


                                    5
compliance, client intake, and case reporting; (2) client intake

logs, personnel records, and work plans for CRLA’s Modesto

office; (3) CRLA Board meeting agendas and minutes; (4) expense

records for CRLA’s Stockton and Modesto offices; (5) materials

from CRLA-hosted conferences; (6) agendas, minutes, and other

reports from CRLA task force activities; and (7) client names,

intake sheets, statements of facts, retainer agreements, waivers,

and timekeeping records for approximately 36 specific matters.

Hoerger Decl. ¶ 47.   In response, CRLA turned over approximately

6,000 pages of hard copy documents and several megabytes of data.

See Hoerger Decl. ¶¶ 45, 48, 56-60, 63, 66, 72; Smith Decl. ¶ 19.

However, CRLA withheld and/or redacted all client names and other

client identifying information, asserting attorney-client

privilege under federal and California state law, as well as

confidentiality obligations under California state law.    Hoerger

Decl. ¶ 56.   In addition, CRLA withheld and/or redacted

information that it determined to be privileged as attorney work

product under both federal and California state law.   Hoerger

Decl. ¶ 61.

     Using the information it received from CRLA, on September

14, 2006, LSC-OIG provided an interim report on its investigation

to the Subcommittee on Commercial and Administrative Law of the

House Committee on the Judiciary.    See Tarantowicz Decl. ¶ 8.

This interim report indicated that LSC-OIG had found “substantial


                                 6
evidence that CRLA violated federal law by: soliciting clients;

working a fee-generating case; requesting attorney fees; and

associating CRLA with political activities.”     Id. (citing

Petition Exhibit 3, Report, Docket No. 1-6).     The interim report

also raised “serious concerns” that CRLA may have been engaging

in impact litigation to an impermissible extent and conducting

litigation without an identifiable client, in violation of

congressionally-mandated restrictions.   Id.    The report

concluded, however, that LSC-OIG could not make final

determinations with respect to these and other allegations raised

in the anonymous complaint without additional information from

CRLA.    Id.

     Accordingly, on October 17, 2006, LSC-OIG served CRLA with a

subpoena duces tecum seeking nine categories of documents in

connection with its investigation.   See generally Petition

Exhibit A, Subpoena Duces Tecum, Docket No. 1-1.     First, LSC-OIG

sought client identifying information contained in CRLA’s KEMPS

database, including full name, address, telephone number, spouse

name, birth date, and citizenship status.3     Tarantowicz Decl.


     3
          In its original administrative document request, LSC-
OIG sought client identifying information only for those persons
whose cases were in open status during any part of the period
between January 1, 2003, and October 31, 2005. See Smith Decl.
¶ 18; Hoerger Decl. ¶ 110. Petitioners note that LSC-OIG
intended to limit the scope of Request 1 of its subpoena to this
same time period. Petitioners’ Reply at 14, n.9 (“LSC-OIG
inadvertently omitted that the same time period limiting its
request in the prior data call limited Request 1 to information
                                7
¶ 10; Hoerger Decl. ¶ 109; Smith Decl. ¶ 17 (describing content

of CLIENTSW data table).   Second, LSC-OIG requested information

relating to the nature and extent of CRLA’s representation

between January 1, 2003 and October 31, 2005, including “‘problem

codes,’ dates of representation, adverse parties, classification

of each undertaking as a case, matter or activity and amount of

time spent on each undertaking.”       Tarantowicz Decl. ¶ 10.   Third,

LSC-OIG requested unredacted copies of all documents CRLA had

provided in response to LSC-OIG’s initial administrative request.

See Subpoena Duces Tecum ¶ 3.   Fourth, LSC-OIG asked for detailed

information regarding any work CRLA performed with five specific

non-profit organizations, as well as any legislative work

performed by CRLA, between January 2003 and the date of the

subpoena.   Id. ¶ 4.   Fifth, LSC-OIG asked for detailed

information regarding CRLA’s work with two additional

organizations at any time between January 1998 and the date of

the subpoena.   Id. ¶ 5.   Sixth and seventh, LSC-OIG requested

information regarding all conferences CRLA hosted from January

2003 to the date of the subpoena, including lists of CRLA

conference attendees, conference materials, meeting minutes, and


for data between January 1, 2003 and October 31, 2005 in the
KEMPS data field from the CLIENTSW table.”). Accordingly, in
granting the petition to enforce LSC-OIG’s subpoena, the Court
finds that CRLA need only produce client identifying information
pursuant to Request 1 of the subpoena for those persons whose
cases were in open status during any part of the period between
January 1, 2003, and October 31, 2005.
                                   8
summaries.   Id. ¶¶ 6-7.    Finally, LSC-OIG requested all CRLA

Board of Directors meeting packets, as well as all CRLA task

force meeting agendas, minutes, summaries and reports from

January 2003 to the date of the subpoena.      Id. ¶¶ 8-9.

     CRLA produced some additional documents in response to LSC-

OIG’s subpoena but again refused to produce much of the

information requested.     See generally CRLA’s Response to Subpoena

Duces Tecum, Petition Exhibit B, Docket No. 1-2.      Specifically,

CRLA asserted that disclosure of client names and/or other client

identifying information would invade state and federal attorney-

client privilege as well as its attorneys’ confidentiality

obligations under California law.      Although CRLA acknowledged

that some of the requested client identifying information was

perhaps not privileged, CRLA maintained that in order to identify

privileged information it would need to review approximately

39,000 individual hard copy case files, which it claimed was

unduly burdensome.   CRLA also objected to LSC-OIG’s request for

client identifying information as overbroad because the

information requested was not reasonably relevant to any

legitimate lawful purpose.     Finally, in addition to withholding

client identifying information, CRLA declined to produce other

information that it determined to be protected under state and

federal attorney work product privilege.




                                   9
     For ease of reference, the following table summarizes LSC-

OIG’s subpoena request, responsive documents produced, documents

not produced, and the stated bases for CRLA’s objections, as set

forth in CRLA’s response to the subpoena.      See generally Petition

Exhibit B.

LSC Request      Documents         Documents        Bases for
                 Produced          Withheld         Withholding
Request 1:       None (CRLA        Client           Burdensome;
Data fields in   provided some     identifying      overbroad;
CLIENTSW table   documents in      information      attorney-client
                 response to       including        privilege;
                 earlier           name, address    state
                 administrative    & phone,         confidentiality
                 request)          spouse name,     obligations
                                   green card
                                   number,
                                   adverse party
                                   name
Request 2:       All fields but    Ucode and        Burdensome;
Data fields in   Ucode and         REASON fields    overbroad;
TTIME table      REASON                             attorney-client
for all                                             privilege;
matters                                             state
between Jan.                                        confidentiality
1, 2003, and                                        obligations
Oct. 31, 2005
Request 3:       Copies of         All remaining    Duplicative;
Unredacted       client intake     documents        documents were
copies of all    forms with                         properly
documents        unredacted                         redacted on
previously       financial                          basis of
provided         information                        attorney-client
                                                    privilege and
                                                    attorney work
                                                    product
                                                    privilege
Request 4:       Produced some     Redacted         Attorney-client
Matter           responsive        client           privilege;
numbers,         documents         identifying      state
client names,    subject to        information      confidentiality

                                  10
intake sheets,   objections       from intake     obligations
statements of                     sheets,
facts,                            retainer
retainer                          agreements,
agreements,                       statements of
co-counsel                        fact
agreements,
timekeeping
agreements for
work in
connection
with five
organizations
and
legislative
work since
Jan. 2003
Request 5:       Produced some    Redacted        Attorney-client
Matter           responsive       client          privilege;
numbers,         documents        identifying     state
client names,    subject to       information     confidentiality
intake sheets,   objections       from intake     obligations
statements of                     sheets,
facts,                            retainer
retainer                          agreements,
agreements,                       statements of
co-counsel                        fact
agreements,
timekeeping
agreements for
work in
connection
with two
organizations
since 1998
Request 6:       Produced
Lists of         documents
attendees at     subject to
conferences      general
since Jan.       objections
2003
Request 7:       Produced some    Withheld or     Attorney work
Materials        documents        redacted some   product
distributed at   subject to       documents       privilege
conferences      general


                                 11
since Jan.          objections
2003
Request 8:          Produced
CRLA Board of       documents
Directors           subject to
meeting             general
packets since       objections
Jan. 2003
Request 9:          Produced       Withheld or      Attorney work
CRLA task           documents      redacted some    product
force meeting       subject to     documents        privilege
agendas,            general
minutes,            objections
summaries,
reports since
Jan. 2003

      Shortly after receiving CRLA’s response, LSC-OIG filed a

petition to enforce its subpoena in this Court.

II.   THIS ACTION

      This action has a protracted history.    Soon after it was

filed, individual attorneys employed by CRLA moved to intervene,

and, separately, CRLA clients moved to intervene.     The Court

granted the attorneys’ intervention motion but denied the

clients’ on grounds that the CRLA attorney-intervenors would

adequately represent their clients’ interests in this matter.

See Memorandum Opinion and Order, August 6, 2007, Docket No. 24,

at 4.   The Court also permitted three organizations to file

amicus curiae briefs in support of CRLA.      Following extensive

briefing on LSC-OIG’s petition to enforce its subpoena, the Court

held a hearing on the petition.    During the hearing, the Court

expressed concerns about the potential burden on CRLA of

                                  12
reviewing case files for privileged material prior to releasing

the subpoenaed information.    The Court also expressed concerns

about the need to safeguard any client identifying information

CRLA provided to LSC-OIG.     See Hearing Transcript, August 19,

2008, at 15, 38, 82-83.

     Following several months of attempted mediation before a

magistrate judge, LSC-OIG and CRLA submitted a joint status

report to the Court indicating that the parties had reached

agreements as follows: (1) LSC-OIG would withdraw its request for

client identifying information in all juvenile and domestic

relations matters; (2) LSC-OIG would withdraw its request for all

client telephone numbers, with the exception of area codes; and

(3) LSC-OIG would withdraw its request for information in three

fields of CRLA’s KEMPS database that contained attorney notes.

Joint Status Report Docket No. 53, at 2.    In their status report,

the parties requested that this Court resolve only “the general

issue of whether, and if so, which California state privileges

and protections apply.”   Joint Status Report at 2.   The parties

represented that, once that question is resolved, they would meet

and confer to determine the application of the Court’s ruling to

all withheld or redacted documents and data.    For any issue not

resolved by this process, the parties consented in advance to

referral to a magistrate judge “for purposes of determining the




                                  13
applicability of . . . any [] privileges, in specific instances.”

Joint Status Report at 3.

     On the same day the parties filed their status report,

petitioners filed an unopposed motion to supplement the record to

include two additional documents.     First, petitioners submitted a

proposed protocol for review of potentially privileged material.

See generally Proposed Protocol, Docket No. 54-2.    This protocol

was designed to address the Court’s concerns about the burden on

CRLA of complying with LSC-OIG’s subpoena.    LSC-OIG’s proposed

protocol recommends specific time- and resource-saving measures,

as well as a cost-sharing scheme wherein CRLA and LSC-OIG would

equally bear the costs of the review up to $100,000.    Second,

petitioners submitted a proposed protective order to address the

Court’s concerns about preserving the confidentiality of CRLA’s

clients.    See generally Proposed Protective Order, Docket No. 54-

1.   Respondent and attorney-intervenors found “much of

[petitioners’] proposed protective order . . . acceptable,” CRLA

and Attorney-Intervenors’ Joint Response to Proposed Review

Protocol and Proposed Protective Order (“Joint Resp.”), Docket

No. 56, at 14, but suggested several modifications, some of which

were subsequently incorporated into a revised proposed protective

order.   See generally Revised Proposed Protective Order, Docket

No. 58-2.   The petition for enforcement, as supplemented by




                                 14
petitioners’ proposed data review protocol and revised protective

order, is now ripe for consideration by the Court.

III. STANDARD OF REVIEW

      A court’s role in enforcing an administrative subpoena “is a

strictly limited one.”    FTC v. Texaco, Inc., 555 F.2d 862, 871-72

(D.C. Cir. 1977) (en banc).    A court is compelled to enforce an

administrative subpoena if it has been issued for a lawful

purpose, the documents requested are relevant to that purpose,

and the demand is reasonable and not unduly burdensome.       See

Linde Thomson Langworthy Kohn & Van Dyke, P.C. v. Resolution

Trust Corp., 5 F.3d 1508, 1513 (D.C. Cir. 1993).     “It is not the

province of this court to decide the best way for [LSC-OIG] to

carry out its responsibilities.”      United States v. Legal Services

for New York City, 100 F. Supp. 2d 42, 47 (D.D.C. 2000) (“LSNYC

I”), aff’d, 249 F.3d 1077 (D.C. Cir. 2001).     Rather, “an

administrative subpoena must be enforced if the information

sought is within the authority of the agency, the demand is not

too indefinite and the information sought is reasonably

relevant.”   RTC v. Walde, 18 F.3d 943, 946 (D.C. Cir. 1994)

(citations omitted).

IV.   ANALYSIS

      In their status report, the parties ask this Court to

resolve the threshold question of “whether, and if so, which

California state privileges and protections apply” to limit the

                                 15
scope of LSC-OIG’s subpoena.    Joint Status Report at 3.      CRLA

asserts that in addition to federal privileges, several state

privileges and confidentiality protections prohibit CRLA from

disclosing certain information to LSC-OIG.     Petitioners contend

that only federal privileges apply to LSC-OIG’s subpoena.        For

the reasons set forth below, the Court finds that the scope of

LSC-OIG’s subpoena is limited only by the federal attorney-client

and work product privileges.

     A.     Whether California State Privileges and Protections
            Preclude CRLA From Disclosing Subpoenaed Information

     As both parties acknowledge, the organic LSC Act expressly

protects privileged information from disclosure: “[N]either the

Corporation nor the Comptroller General shall have access to any

reports or records subject to the attorney-client privilege.”          42

U.S.C. § 2996h(d).    The LSC Act also recognizes attorneys’

professional responsibilities in the states in which they are

licensed.    Specifically, section 2996e(b)(3) provides that LSC

shall not “interfere with any attorney in carrying out his

professional responsibilities to his client as established by the

[ethical guidelines] of the [ABA] . . . or abrogate . . . the

authority of a state or other jurisdiction to enforce the

standards of professional responsibility generally applicable to

attorneys in such jurisdiction.”4     This section was later


     4
          Petitioners in this case do not concede that this
limitation applies to LSC-OIG. See Pet. Reply at 20, n.14.            The
                                 16
expressly modified by the 1996 Appropriations Act to provide that

“notwithstanding section 1003(b)(3) of the Legal Services

Corporation Act (42 U.S.C. § 2996e(b)(3)), financial records,

time records, retainer agreements, client trust fund and

eligibility records, and client names, for each recipient, shall

be made available to any auditor or monitor of the recipient,

including any . . . agency that is auditing or monitoring the

activities of the Corporation or of the recipient . . . except

for reports or records subject to the attorney-client privilege.”

Pub. L. 104-134, § 509(h), 110 Stat. 1321, 1321-59 (“Section

509(h)”)(emphasis added).

     Respondent and the attorney-intervenors contend that because

LSC is statutorily required to respect attorneys’ professional

responsibilities under state law, subpoenas issued by LSC-OIG are

limited not only by federal privileges but also by applicable

state privileges and confidentiality obligations.   According to

respondent and the attorney-intervenors, CRLA attorneys are

prohibited under California state law from disclosing much of the

information requested by LSC-OIG in its subpoena.   First, they

contend, both the attorney-client privilege and the work product

privilege as defined by California state law are broader than the



D.C. Circuit has held, however, that this provision does impose
obligations on the Inspector General. See United States v. Legal
Services for New York City, 249 F.3d 1077, 1083 (D.C. Cir. 2001)
(“LSNYC II”).
                               17
comparable federal privileges.   Second, they argue that

California state law imposes additional confidentiality

obligations that extend beyond the scope of the attorney-client

privilege.    The attorney-intervenors note that a right to privacy

is enshrined in the California Constitution.    See Attorney-

Intervenors’ Opp’n to Petition at 16 (citing Cal. Const., art.

I., § 1: “All people are by nature free and independent and have

inalienable rights.   Among these are enjoying and defending life

and liberty, acquiring, possessing, and protecting property, and

pursuing and obtaining safety, happiness, and privacy.”).   To

that end, they assert, California law strictly prohibits

attorneys from revealing any confidential client information.

See Cal. Bus. & Prof. Code § 6068(e)(1) (requiring an attorney to

“maintain inviolate the confidence, and at every peril to himself

or herself to preserve the secrets, of his or her client”).     This

duty is reaffirmed in California’s professional responsibility

code.    Cal. Rules of Prof’l Conduct R. 3-100(A) (“A member shall

not reveal information protected from disclosure by Business and

Professions Code section 6068, subdivision (e)(1) without the

informed consent of the client . . . .”).5   Finally, as a policy


     5
          According to the attorney-intervenors, California law
permits only one exception to this restriction on disclosing
client secrets. Specifically, California law provides that a
member may reveal confidential information only where “the
attorney reasonably believes the disclosure is necessary to
prevent a criminal act that the attorney reasonably believes is
likely to result in death of, or substantial bodily harm to, an
                                 18
matter, respondent and amici argue at length that it is critical

to safeguard the confidentiality of CRLA’s low-income clients,

who often face retaliation or violence when it becomes known that

they are seeking legal help.

     Petitioners reject respondent’s contention that California

state law limits the scope of information to which LSC-OIG is

entitled.   As a threshold matter, petitioners argue that the

Supremacy Clause of the Constitution prohibits CRLA from avoiding

its federal duties by asserting contrary state obligations.

Petitioners raise two additional arguments in support of their

claim that CRLA must disclose all requested material that is not

protected by the federal attorney-client or work product

privileges.   First, they point to a 2000 decision by this Court,

which holds that, pursuant to Section 509(h), a legal services

entity must disclose client names to LSC-OIG, notwithstanding any

obligations under state law to protect client “secrets.”    LSNYC

I, 100 F. Supp. 2d at 47.   Petitioners argue that the language of

Section 509(h) plainly requires CRLA to disclose client names and

any other information that falls within the scope of that

provision, unless that information is protected by attorney-

client privilege.   Second, petitioners assert that it is well-

settled in this Circuit that only federal privileges govern the



individual.” Cal. Bus. & Prof. Code § 6068 (e)(2); see also Cal.
Rules of Prof’l Conduct R. 3-100(B).
                                19
scope of a subpoena issued under federal law.    See Linde Thomson,

5 F.3d at 1513.6   Having carefully considered the parties’

arguments, the Court agrees with petitioners.

     For the purposes of resolving this threshold question, the

information requested by LSC-OIG in its subpoena can be

classified into two general categories: (1) information that

falls within the scope of Section 509(h) (e.g., client names,

retainer agreements, eligibility records, etc.), and

(2) information that falls outside the scope of that provision.

With respect to the first category, the Court finds that its

holding in LSNYC I bears directly on the question before it in

this case.   In LSNYC I, the Court recognized that Section 509(h)

creates an express exception to the statutory provision that

prohibits LSC from interfering with the authority of a state to

enforce its own standards of professional responsibility.     100 F.

Supp. 2d at 46.    Indeed, the Court in that case held that the



     6
          Petitioners argue, in addition, that CRLA has made no
specific showing of privilege with respect to any of the withheld
and/or redacted data and documents. In general, petitioners
contend, blanket assertions of privilege are insufficient to
justify non-disclosure, and the burden is on the party seeking to
assert privilege to demonstrate that the privilege applies. See
LSNYC II, 249 F.3d at 1081-82 (“[A]s always the burden of
demonstrating the applicability of the privilege lies with those
asserting it . . . That burden requires a showing that the
privilege applies to each communication for which it is asserted
. . . .” (internal citations omitted)). Because the parties have
asked this Court to resolve only the threshold question of
whether or not California state law limits the scope of LSC-OIG’s
subpoena, the Court does not reach this argument.
                                 20
plain language of Section 509(h) requires that certain

information, including client names, must be disclosed to LSC-OIG

notwithstanding the attorney’s professional responsibilities

under state law, unless such information is protected by

attorney-client privilege.7    See LSNYC I, 100 F. Supp. 2d at 47

(“I find the language of § 509(h) unambiguous, so that

legislative history on either side could not change the statute’s

clear requirement that LSC grantees make available client names

to any duly authorized auditor or monitor.”).      That holding was

subsequently affirmed by the D.C. Circuit.       See LSNYC II, 249

F.3d at 1083 (concluding that “grantees’ ethical obligations do

not prevent [LSC-OIG] from compelling production of client names

associated with problem codes”).       This Court must therefore reach

the same conclusion.     Accordingly, the Court finds that

California state law cannot preclude CRLA from disclosing to LSC-

OIG any non-privileged information that falls within the scope of

Section 509(h).

         The Court further finds that California state law does not

preclude CRLA from disclosing to LSC-OIG any information not



     7
          As the Court in LSNYC I recognized, client identities
are not generally protected by the federal attorney-client
privilege. 100 F. Supp. 2d at 44-45 (citing Clark v. Am.
Commerce Nat’l Bank, 974 F.2d 127, 129 (9th Cir. 1992)).
Moreover, the Court noted that the “narrow exception” to this
rule “does not apply where disclosure of a client name would only
reveal general information about the nature of the services
performed.” LSNYC I, 100 F. Supp. 2d at 45.
                                  21
covered by Section 509(h).   Respondent and the attorney-

intervenors are correct that the LSC Act specifically recognizes

the authority of a state to enforce its own standards of

professional responsibility.   However, the Court is not persuaded

that California professional responsibility standards require

non-disclosure of the subpoenaed information in this case.    Rule

3-100 of the California Rules of Professional Conduct prohibits

attorneys from revealing “information protected from disclosure

by Business and Professions Code section 6068, subdivision (e)(1)

without the informed consent of the client . . . .”   Cal. Rules

of Prof’l Conduct R. 3-100(A).   However, Discussion paragraph [2]

accompanying this rule further provides that “a member may not

reveal such information except with the consent of the client or

as authorized or required by the State Bar Act, these rules, or

other law.”   Cal. Rules of Prof’l Conduct R. 3-100, Disc. [2]

(emphasis added).   The California Supreme Court approved this

language in 2004, as documented by the California State Bar’s

Standing Committee on Professional Responsibility and Conduct.

Cal. State Bar Formal Opn. No. 2008-175 at 5 (“In 2004, the

California Supreme Court approved the following language limiting

the attorney’s ethical duty of confidentiality by approving

paragraph [2] of the Discussion of newly adopted rule 3-100 . . .

.   Although recent, rule 3-100's Discussion paragraph [2] is

hardly novel.   It has long been recognized that attorneys are

authorized by law . . . to disclose confidential information in
                                 22
aid of their defense to a client malpractice action, in support

of a claim for unpaid legal fees against a client, and in defense

of a client-initiated disciplinary proceeding.” (case citations

omitted)).   See also Cal. State Bar Formal Opn. No. 2010-179

(listing among the “few exceptions” to the duty of

confidentiality an exception as required by “other law”).8    This

case is therefore indistinguishable from LSNYC I, in which the

Court noted that a lawyer required to disclose client names would

not run afoul of her ethical obligations because, under the state

professional responsibility codes at issue in that case and the

ABA Model Rules, disclosures of confidential information are

permitted where required by law or court order.   100 F. Supp. 2d

at 47.9   Accordingly, the Court finds that disclosing non-

privileged confidential client information in response to a duly


     8
          Respondent all but ignores this exception in its
briefs, focusing instead on pre-2004 California state case law
addressing the duty of confidentiality. A footnote in the
attorney-intervenors’ opposition contains the conclusory
assertion that this language “is neither an exception to the
California statutory duty of confidentiality . . . nor is it an
exception to Rule of Professional Responsibility 3-100 itself,
which, in any event, cannot modify the statutory duty.”
Attorney-Intervenors’ Opp’n at 22, n.8. The Court finds this
argument unpersuasive.
     9
          Because the Court concludes that CRLA is not precluded
by California state law from disclosing any non-privileged
information in response to LSC-OIG’s subpoena, even if that
information is not covered by Section 509(h), the Court finds
that it need not delineate the scope of Section 509(h) at this
stage. See CRLA Opp’n at 40 (arguing that Section 509(h) should
be construed narrowly to apply only to those clients actually
engaged by CRLA and not to prospective clients).
                                23
authorized subpoena is not inconsistent with CRLA attorneys’

professional responsibilities under state law.

     Finally, the Court finds that the scope of LSC-OIG’s

subpoena is not limited by California state attorney-client or

work product privileges.    Under the law of this Circuit, a

subpoena issued pursuant to federal law is governed by the

federal law of privilege.    Linde Thomson, 5 F.3d at 1513 (“The

nature of a subpoena enforcement proceeding, under common sense

and precedents in this circuit and elsewhere . . . rests soundly

in federal law, and federal law of privilege governs any

restrictions on the subpoena’s scope.”).     See also United States

v. Hunton & Williams, 952 F. Supp. 843, 856 (D.D.C. 1997)

(“Questions of privilege are governed by federal law where the

underlying action arises under federal, as opposed to state

law.”).   In Linde Thomson, the D.C. Circuit “[declined] the

opportunity to adopt a particular state’s privilege law where, as

here, the documents in question are sought by a governmental

agency with a nationwide mandate to redress matters of pressing

public concern.”   5 F.3d at 1514.    As the Court noted, “[t]he

serious risk that inconsistent state privilege rules might unduly

constrict [the agency’s] discretion in contravention of its

congressional mandate makes it abundantly clear that this is a

situation in which state privileges may not be adopted

costlessly.   A uniform rule, rather than ad hoc borrowing, will


                                 24
better promote federal policy objectives.”   Id.   The Court finds

that the D.C. Circuit’s reasoning in Linde Thomson applies

equally here, where LSC has a broad congressional mandate to

ensure that recipients of the financial assistance it provides

comply with the statutory restrictions on that federal funding.10

     Accordingly, for the foregoing reasons, the Court concludes

that CRLA erred in relying on California state confidentiality

obligations and privileges to justify withholding and/or

redacting information requested by LSC-OIG in its subpoena.11

Having resolved this threshold question, the Court turns now to

the question of whether LSC-OIG’s subpoena is enforceable.

     B.   Whether LSC-OIG’s Subpoena Is Enforceable

     In the D.C. Circuit, a court is compelled to enforce an

administrative subpoena if it has been issued for a lawful



     10
          Moreover, to the extent a privilege under state law
conflicts with the federal law of privilege, the Supremacy Clause
dictates that federal law must prevail. See Gonzales v. Raich,
545 U.S. 1, 29 (2005) (“The Supremacy Clause unambiguously
provides that if there is any conflict between federal and state
law, federal law shall prevail.”).
     11
          At the request of the parties, this Court will not rule
on whether the federal attorney-client or work product privileges
attach to any specific data or documents that have been withheld
or redacted by CRLA. The parties have agreed to meet and confer
to discuss the applicability of federal privileges to any
withheld and/or redacted information. For issues not resolved by
this process, the parties have consented in advance to referral
to a magistrate judge “for purposes of determining the
applicability of the attorney-client privilege, the attorney work
product privilege, and any other privileges, in specific
instances . . . .” Joint Status Report at 3.
                               25
purpose, the documents requested are relevant to that purpose,

and the demand is reasonable and not unduly burdensome.    See

Linde Thomson, 5 F.3d at 1513.   Respondent contends that LSC-

OIG’s subpoena is unenforceable because it was not issued for a

lawful purpose, because the documents requested are not

reasonably relevant to any lawful purpose, and because the

subpoena is unduly burdensome and unreasonable.   Each of these

arguments is discussed below in turn.

          1.   Lawful Purpose

     “The question of whether the subpoena was issued for a

lawful purpose turns on whether [LSC-OIG] possessed the requisite

statutory authority to issue it in the first place.”    Hunton &

Williams, 952 F. Supp. at 848.   As set forth above, the Inspector

General Act grants LSC-OIG broad authorization to undertake an

investigation of alleged statutory and regulatory violations by

one of LSC’s grantees and to subpoena all information necessary

to conduct its investigation.    See 5 U.S.C. app. 3 §§ 4(a)(1),

6(a)(2), 6(a)(4), 8G(a)(2).   In addition, under Section 509(h) of

the 1996 Appropriations Act, Congress has mandated that

“financial records, time records, retainer agreements, client

trust fund and eligibility records, and client names, for each

[LSC] recipient shall be made available to any auditor or monitor

. . . except for reports or records subject to the attorney-

client privilege.”   Respondent does not directly contend that


                                 26
LSC-OIG lacks the authority to issue its subpoena in this case.

Rather, respondent and amici argue that LSC-OIG’s subpoena is not

tailored to any legitimate lawful purpose because some of the

allegations being investigated do not constitute violations of

LSC’s implementing statute or regulations.   Specifically, they

contend that engaging in impact-oriented work, focusing resources

on Latino and farm worker issues, and undertaking litigation on

behalf of clients represented by other counsel are all activities

that are permitted by the LSC Act and therefore are not valid

bases for investigation.   See CRLA Opp’n at 33-36; Amicus Brief

of Nat’l Legal Aid and Defender Ass’n at 24-31.

     These arguments miss the point.   The purpose of LSC-OIG’s

investigation is to determine whether an undue focus on impact

litigation and on a particular segment of the low-income

community has led CRLA to engage in activities that are

prohibited under the LSC Act, such as solicitation of clients,

serving undocumented clients, working fee-generating cases, and

failing to provide basic legal assistance to a variety of

demographic groups in need.   It is undisputed that these

activities would, if substantiated, be violations of the LSC Act

and its accompanying amendments and regulations.   Accordingly,

the Court concludes that LSC-OIG’s subpoena clearly falls within

the scope of its authority under the Inspector General Act to




                                27
investigate allegations that CRLA violated the statutory

restrictions of its federal grant assistance.

          2.      Relevance

     A district court must enforce an administrative subpoena if

the information sought is “reasonably relevant” to a lawful

investigative purpose.        FTC v. Invention Submission Corp., 965

F.2d 1086, 1089 (D.C. Cir. 1992), cert. denied 507 U.S. 910.12

“Reasonably relevant” means “merely ‘that the information must be

relevant to some (any) inquiry that the [LSC-OIG] is authorized

to undertake.’”     Hunton & Williams, 952 F. Supp. 2d at 854

(quoting United States v. Oncology Serv., 60 F.3d 1015, 1020 (3d

Cir. 1995) (emphasis in original)).        As this Circuit has

instructed, “where the dispute turns on the relevance of the

information sought by a government agency, . . . the district

court should not reject the agency’s position unless it is

‘obviously wrong,’ . . . the burden, as a practical matter, is on

the defendant to meet that test.”         Director, Office of Thrift

Supervision v. Vinson & Elkins, LLP, 124 F.3d 1304, 1307 (D.C.

Cir. 1997) (internal citations omitted).

     As discussed above, the Court finds that LSC-OIG’s

investigation of the allegations against CRLA is lawful and

within the scope of its authority under the Inspector General


     12
          In an administrative proceeding, the standard for
judging relevancy “is more relaxed than in an adjudicatory one.”
Id. at 1090.
                                     28
Act.    Respondent cannot, therefore, show that the subpoenaed

information is “plainly incompetent or irrelevant to any lawful

purpose.”    See Hunton & Williams, 952 F. Supp. at 854 (citation

omitted).    Moreover, although respondent questions the relevance

of client names and other identifying information to the purpose

of LSC-OIG’s investigation, petitioners respond that this

information is critical to determining whether CRLA solicited

clients from among its employees’ relatives, represented

undocumented workers, engaged in litigation work without any

clients, or focused on Latino and farmworker clients to a degree

that precludes representation of other eligible clients.

Respondent offers no basis for this Court to conclude that

petitioners’ rationale is “obviously wrong.”     See also LSNYC I,

100 F. Supp. 2d at 47 (“Respondents do not argue, nor could they,

that client names are not reasonably relevant to a

congressionally-mandated assessment of LSC recipients’ case

statistics.”).    Accordingly, the Court declines to deny

enforcement of the subpoena on relevance grounds as well.

            3.   Undue Burden

       As the D.C. Circuit has observed, “[e]very subpoena imposes

a burden on its recipient.”     Linde Thomson, 5 F.3d at 1517.

“Some burden on subpoenaed parties is to be expected and is

necessary in furtherance of the agency’s legitimate inquiry and

the public interest.”    FTC v. Texaco, 555 F.2d at 882.    In


                                  29
determining whether a burden is undue, “courts often examine its

tailoring to the purpose for which the information is requested -

that is, its relevance.”   LSNYC II, 249 F.3d at 1084.    Indeed,

the task of demonstrating that an administrative subpoena is

unduly burdensome or unreasonable is particularly difficult where

“the agency inquiry is pursuant to a lawful purpose and the

requested documents are relevant to that purpose.”     Hunton &

Williams, 952 F. Supp. at 855 (citing FTC v. Texaco, 555 F.2d at

882).

     Respondent contends that LSC-OIG’s subpoena is unduly

burdensome and unreasonable because it would “unduly disrupt or

seriously hinder” CRLA’s normal business operations.     CRLA Opp’n

at 28 (citing FTC v. Texaco, 555 F.2d at 882).   CRLA argues that,

in order to comply with LSC-OIG’s request for client names and

other identifying information, it would need to review

approximately 39,000 individual hard copy case files for

potentially privileged information prior to disclosure.13    This

task, CRLA contends, would substantially impair its business



     13
          In light of LSC-OIG’s decision to withdraw its request
for client identifying information in all domestic violence and
juvenile cases, CRLA estimates that 37,000 case files are now at
issue. Joint Resp. at 2. Petitioners note that narrowing the
scope of the subpoena in this way has actually eliminated
approximately twenty percent (20%) of the cases CRLA initially
identified as having problem codes “suggestive of confidential
client communications.” Petitioners’ Reply in Support of
Proposed Protocol and Protective Order, Docket No. 58, at 5.


                                30
operations, requiring expenditures potentially in excess of $1

million if outside contract attorneys are engaged to handle the

review, or, if CRLA attorneys conduct the review themselves,

requiring over 3,200 hours of attorney time and 4,800 to 7,800

hours of staff time for records handling and support.    CRLA Opp’n

at 30-31.14

     The Court is sensitive to CRLA’s concerns; however, the

Court declines to find that LSC-OIG’s subpoena is unduly

burdensome or otherwise unreasonable.    As a threshold matter, the

Court has already determined that the information requested in

the subpoena is reasonably relevant to the investigation LSC-OIG

is authorized to undertake; therefore, respondent would have to

make a substantial showing of hardship for this Court to

determine that the burden on CRLA of complying with the subpoena

is undue.     In light of this Court’s conclusion that the scope of

LSC-OIG’s subpoena is limited only by federal privileges, and not

by California state privileges or confidentiality obligations,


     14
          CRLA’s estimates of the time and expense required to
comply with LSC-OIG’s subpoena are based on a sampling test
conducted in the fall of 2006. CRLA Opp’n at 29; Hoerger Decl.
¶¶ 90-104. According to CRLA, “[o]ver 500 files were randomly
selected from three CRLA offices and reviewed by experienced
litigators (one on CRLA’s staff, two hired on a contract basis)”
using a review protocol developed by CRLA. CRLA Opp’n at 29.
See also Hoerger Decl. Ex. FF-II. This sample review “suggests
that a substantial minority of the clients’ identities at issue -
thousands of the requested records - would be protected by the
attorney-client privilege, and a majority of the identities would
be protected by the attorneys’ state-law duties of
confidentiality and privacy.” CRLA Opp’n at 29.
                                  31
the Court is not persuaded that the burden of a privilege review

is as onerous as CRLA’s initial estimates would suggest.

     In addition, petitioners’ proposed privilege review protocol

and cost-sharing scheme offers an opportunity to substantially

reduce the burden on CRLA.   See generally Proposed Protocol,

Docket No. 54-2.   Petitioners have proposed, among other things,

that CRLA only review those individual case files for which the

available electronic data indicates there may be a privilege

concern.   Although respondent and the attorney-intervenors

contend that a sufficient privilege review cannot be conducted on

the basis of electronic data alone, the Court is persuaded that

an initial review of electronic data is reasonable because the

data portion of LSC-OIG’s subpoena only seeks information found

in CRLA’s KEMPS database, not individual case files.   Therefore,

any privilege review would necessarily focus on information from

the database itself that might reveal a privileged attorney-

client communication.   Petitioners have also proposed specific

cost-saving measures, such as a competitive bidding process for

contract attorneys to conduct the review process, as well as

equal sharing of the costs of review up to $100,000, which is

intended to ensure that both parties have an incentive to keep

costs down.   Further, petitioners have proposed safeguards to

ensure that the protocol works as anticipated, including a

measure that would halt the review process after $34,000 has been

expended so that the parties can evaluate its cost-effectiveness.
                                32
Finally, the proposed protocol provides that the parties may seek

leave to modify the protocol to address unresolved issues.     At

this stage, the Court finds that petitioners’ proposed protocol

sufficiently addresses its concerns regarding the potential

burden on CRLA of complying with LSC-OIG’s subpoena.15

     Accordingly, for the foregoing reasons, the Court concludes

that LSC-OIG’s subpoena meets the three-pronged test in this

Circuit for enforcement of an administrative subpoena.   The

subpoena shall therefore be enforced, as narrowed by the

agreements contained in parties’ 2009 status report and subject

to the terms set forth in petitioners’ proposed review protocol.

     C.   Proposed Protective Order

     Although CRLA is not precluded from disclosing non-

privileged information to LSC-OIG on confidentiality grounds, the

Court finds that respondent and the attorney-intervenors have

nonetheless raised legitimate concerns about the privacy of their


     15
          Respondent and the attorney-intervenors argue that LSC-
OIG could achieve its legitimate investigative objectives in “any
number of ways” that would require less burden on CRLA, including
limiting its request to a representative sample of client files.
Joint Resp. at 13. Petitioners respond that sampling is “not an
option” because a representative sample would not further the
goals of its comprehensive, full-scale investigation, although
sampling may be appropriate for a smaller scale annual audit.
Petitioners’ Reply in Support of Proposed Protocol and Protective
Order at 8. As this Court has previously noted, “it is not the
province of this court to decide the best way for LSC-OIG to
carry out its responsibilities.” LSNYC I, 100 F. Supp. 2d at 47.
Accordingly, the Court declines to modify the terms of LSC-OIG’s
subpoena by limiting its scope to a representative sample of CRLA
records.
                               33
clients’ confidential information.   The Court will enter an

appropriate protective order to address those concerns.      In

conjunction with the parties’ status report, petitioners

submitted a proposed protective order to the Court, which has

since undergone revisions by both parties.    See generally Revised

Proposed Protective Order, Docket No. 58-2.   Respondent and the

attorney-intervenors accede to much of the proposed protective

order; however, two principal provisions remain contested.        Each

of these provisions is discussed in turn below.

     First, the parties disagree on the scope of the protective

order.   Petitioners contend that the protective order should only

cover client identifying information (e.g., client names,

addresses, and spouse names).   They further contend that the

burden should be on CRLA to clearly identify this information as

confidential prior to disclosure.    Respondent and the attorney-

intervenors argue, by contrast, that the protective order should

apply to all information disclosed by order of this Court, and

that all such information should presumptively be considered

confidential without any requirement for CRLA to clearly

designate it as such.   With respect to this provision, the Court

is inclined to agree with petitioners.   The Court finds that

respondent has demonstrated a legitimate interest in preserving

the confidentiality of client identifying information, insofar as

any public release of such information could expose its clients

to retaliation or other negative consequences.    However,
                                34
respondent has failed to demonstrate a similarly compelling

interest in protecting the confidentiality of information other

than client identifying information.   Any information subject to

LSC-OIG’s subpoena that legitimately falls within the scope of

the federal attorney-client or work product privileges may

properly be withheld.   Extending a protective order beyond client

identifying information is therefore unnecessary and, indeed,

might impede LSC-OIG’s ability to provide a comprehensive report

to Congress on the outcome of its investigation.   Accordingly,

the Court concludes that its protective order shall be limited to

client identifying information only.   To avoid any unintentional

disclosure by LSC-OIG, CRLA shall clearly designate all

confidential information covered by this protective order.

     Second, the parties disagree on whether LSC-OIG should be

required to notify CRLA before disclosing any confidential

information to law enforcement officers or to bar association

officials.   Petitioners note that LSC-OIG is prohibited by law

from revealing any information it receives pursuant to Section

509(h) to anyone, with the limited exceptions of law enforcement

officials and bar association officials.   1996 Appropriations

Act, § 509(i), 110 Stat. 1321, 1321-59 (“The Legal Services

Corporation shall not disclose any name or document referred to

in subsection (h), except to - (1) a Federal, State, or local law

enforcement official; or (2) an official of an appropriate bar

association for the purpose of enabling the official to conduct
                                35
an investigation of a rule of professional conduct.”).

Petitioners contend that LSC-OIG should not be obligated to

notify CRLA in advance of any disclosure specifically authorized

by Section 509(i) of the 1996 Appropriations Act.   Petitioners

propose to give CRLA five days’ notice prior to all other

permissible disclosures.   Respondent and the attorney-intervenors

argue, by contrast, that CRLA should receive advance notice of

any intended disclosure of confidential information and,

moreover, that the onus should be on LSC-OIG to seek leave of the

Court if no agreement can be reached between the parties on the

terms of disclosure.

     With respect to this provision, the Court agrees with

respondent that a minimum of five days’ notice in advance of all

disclosures is advisable, even if not required by law.   The Court

further finds, however, that LSC-OIG need not seek leave of Court

for any disclosure specifically authorized by Section 509(i).

For all other intended disclosures of information designated as

confidential, LSC-OIG shall seek leave of the Court if no

agreement can be reached between the parties within the five-day

notice period.

     By no later than December 5, 2011, the parties shall jointly

submit a revised proposed protective order consistent with this

Opinion.




                                36
V.   CONCLUSION

     For the foregoing reasons, Petitioners’ Petition for Summary

Enforcement of Administrative Subpoena Duces Tecum is hereby

GRANTED, as narrowed by the parties’ Joint Status Report and

subject to the terms set forth in petitioners’ Proposed Review

Protocol.    It is hereby ORDERED that by no later than December 5,

2011, the parties shall jointly submit a revised proposed

protective order consistent with this Opinion.    It is FURTHER

ORDERED that the parties shall meet and confer to discuss the

application of this Court’s Opinion to all documents and data

withheld and/or redacted.    In view of the parties’ previous

mediation efforts before Magistrate Judge Alan Kay, the Court

hereby re-refers this matter to Magistrate Judge Kay for the

purpose of resolving all disputes over withheld and/or redacted

documents and data.

     An appropriate Order accompanies this Memorandum Opinion.

     SO ORDERED.

Signed by:        Emmet G. Sullivan
                  United States District Judge
                  November 14, 2011




                                  37